FILED
                           NOT FOR PUBLICATION                             APR 25 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SHERYL SILVER,                                   No. 12-56221

              Plaintiff-counter-defendant -      D.C. No. 8:11-cv-01127-AG-RNB
Appellant,

  v.                                             MEMORANDUM*

CORINTHIAN COLLEGES, INC., a
Delaware corporation,

              Defendant-counter-claimant -
Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                             Submitted April 9, 2014**
                               Pasadena, California

Before: FERNANDEZ, N.R. SMITH, and MURGUIA, Circuit Judges.

       Sheryl Silver sued her former employer, Corinthian Colleges, Inc.

(“Corinthian”), for (1) interference with her putative Family Medical Leave Act

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“FMLA”) rights, (2) wrongful termination in violation of public policy, and (3)

failure to pay all wages owed upon termination under California Labor Code § 201.

The district court granted summary judgment on all claims. Reviewing de novo,

Travelers Cas. & Sur. Co. of Am. v. Brenneke, 551 F.3d 1132, 1137 (9th Cir.

2009), we affirm.

      The district court properly granted summary judgment on Silver’s claim that

Corinthian had interfered with her purported FMLA rights by failing to notify her

of such rights. An “employer is liable [under 29 U.S.C. § 2617] only for

compensation and benefits lost ‘by reason of the violation,’ for other monetary

losses sustained ‘as a direct result of the violation,’ and for ‘appropriate’ equitable

relief . . . .” Ragsdale v. Wolverine World Wide, Inc., 535 U.S. 81, 89 (2002)

(citations omitted); see also 29 U.S.C. § 2617(a)(1). Silver presented no evidence

that she lost compensation or benefits, or otherwise suffered monetary losses, due

to Corinthian’s failure to notify her. While Silver did present evidence of her

claimed equitable relief in the form of front pay, see Traxler v. Multnomah Cnty.,

596 F.3d 1007, 1011 (9th Cir. 2010), the FMLA does not provide a remedy for an

injury resulting solely from termination for misconduct. See § 2614(a)(3)(B)

(“Nothing in [the FMLA] shall be construed to entitle any restored employee to . . .

any right, benefit, or position of employment other than any right, benefit, or


                                           2
position to which the employee would have been entitled had the employee not

taken the leave.”); 29 C.F.R. § 825.216(a) (“An employee has no greater right to

reinstatement or to other benefits and conditions of employment than if the

employee had been continuously employed during the FMLA leave period.”). In

the district court, Silver did not dispute that Corinthian terminated her employment

solely due to her misconduct, barring any argument to the contrary on appeal. See

United States v. Kitsap Physicians Serv., 314 F.3d 995, 999 (9th Cir. 2002).

       Silver waived any other theories of how Corinthian interfered with her

alleged FMLA rights by failing to raise them in the district court. See Baccei v.

United States, 632 F.3d 1140, 1149 (9th Cir. 2011) (“[W]e will not reframe an

appeal to review what would be in effect a different case than the one decided by

the district court.”).

       Silver’s claim for wrongful termination in violation of the public policy

embodied in the FMLA fails, because she did not allege a causal nexus between

her termination and Corinthian’s failure to notify her of her potential FMLA rights.

See Dep’t of Fair Emp’t & Hous. v. Lucent Techs., Inc., 642 F.3d 728, 749 (9th

Cir. 2011) (citing Turner v. Anheuser-Busch, Inc., 876 P.2d 1022, 1034 (Cal.

1994)).




                                          3
      Finally, Silver waived her California Labor Code claim by expressly

abandoning it in the district court. See United States v. Kitsap Physicians Serv.,

314 F.3d 995, 999 (9th Cir. 2002).

      Corinthian’s motion for judicial notice is GRANTED.

      The judgment of the district court is AFFIRMED.




                                          4